                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MINNESOTA

                                                   INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                )            COURTROOM MINUTES - CRIMINAL
                                                         )           BEFORE: ELIZABETH COWAN WRIGHT
                                      Plaintiff,         )                   U.S. Magistrate Judge
                                                         )
   v.                                                    )     Case No:              21-cr-108 PAM/TNL
                                                         )     Date:                 May 7, 2021
J Alexander Kueng (3),                                   )     Video Conference
                                                         )     Court Reporter:        Lori Simpson
                                      Defendant,         )     Time Commenced:        8:13 a.m.
                                                               Time Concluded:        8:19 a.m.
                                                               Time in Court:         6 minutes

APPEARANCES:

   Plaintiff: W. Anders Folk, Acting U.S. Attorney; Samantha Trepel, Assistant U.S. Attorney
   Defendant: Thomas Plunkett, Esq.
                      X Retained

   Date Charges Filed: 5/6/2021                         Offense: deprivation of rights under color of law

   X Advised of Rights

on            X Indictment


Appearance Bond set in the amount of $25,000 rpr with conditions, see Order Setting Conditions of Release.

X Government moves to unseal the entire case 21-cr-108 PAM/TNL and 21-cr-109 WMW/HB.                         X Granted


Additional Information:
X Oral Rule5(f) Brady notice read on the record
X Defendant consents to this hearing via video conference
                                                                                                   s/SAE
                                                                                                 Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                               Template Updated 06/2013
